t c memo united_states tax_court nhuss trust et al petitioners v commissioner of internal revenue respondent docket nos filed date anthony v diosdi for petitioners john w strate and thomas d greenaway for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies and penalties in petitioners’ federal_income_tax as follows cases of the following petitioners are consolidated herewith in god and trust a k a in god we trust docket no rj pendergraft trust joyce pendergraft trustee docket no riley and joyce pendergraft docket no nhuss trust year deficiency dollar_figure big_number penalty dollar_figure big_number in god and trust a k a in god we trust in god we trust rj pendergraft trust joyce pendergraft trustee year year year deficiency dollar_figure big_number penalty dollar_figure big_number deficiency dollar_figure big_number penalty dollar_figure big_number deficiency dollar_figure big_number penalty dollar_figure big_number riley and joyce pendergraft unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all references to petitioners are to petitioners riley and joyce pendergraft and all references to petitioner in the singular are to riley pendergraft after concessions by all parties particularly a concession collapsing the income and expenses of the above three trusts for each year into petitioners’ income and expenses and settlements entered into by all parties particularly settlements relating to various business and personal deductions the only remaining issues for decision are the amount of petitioners’ gain on the sale of their residence the fair_market_value of a van on the date the van was donated to charity and petitioners’ liability for the negligence_penalty under sec_6662 in the total_amounts of dollar_figure and dollar_figure for and respectively with respect to the tax adjustments relating to the three trusts the gain on the sale of petitioners’ residence and the donation of the van findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in gilroy california petitioners’ residence in petitioners purchased for dollar_figure a residence located in san jose california in petitioners sold the residence for dollar_figure set forth in the schedule below is a list of various categories of improvements that petitioners claim they made on their residence prior to its sale in the total improvement costs petitioners claim they incurred in each category and the improvement costs relating to each category that respondent has allowed category of improvement residence swimming pool second story addition interior remodeling exterior alarm total costs petitioners claim dollar_figure big_number big_number big_number big_number big_number dollar_figure respondent has allowed dollar_figure big_number big_number big_number big_number dollar_figure the above improvement costs claimed by petitioners are reflected either in various building permits obtained by petitioners appendix a in other contemporaneous_records maintained by petitioners appendix b or in petitioners’ testimony at trial appendix c the dollar_figure in improvement costs that respondent has allowed are based on the costs that are reflected in the building permits appendix a and on some but not all of the costs reflected in the contemporaneous_records appendix b also a few additional costs that respondent has allowed are reflected in appendix d respondent has disallowed all of the costs reflected in appendix c further in connection with the sale of their residence petitioners incurred closing costs of dollar_figure in summary petitioners and respondent calculate petitioners’ cost_basis in the residence as follows purchase_price improvements closing costs total calculation of cost_basis in residence respondent petitioners dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure for purposes of the above schedule where the various sources of evidence in the case reflect different amounts for the same improvement the schedule reflects the higher amounts donation of van in october of petitioners purchased a ford e150 conversion van on date petitioners donated the van to the cancer fund at the time of the donation the van had been used in petitioners’ furniture business and had approximately big_number miles on it and the van had among other things a cracked windshield and a broken fender at the time of the donation the kelley bluebook indicated generally a wholesale value of dollar_figure and a retail value of dollar_figure for a van of the same year make and model on date mr monte sobrero appraised the van at dollar_figure the record does not reflect who hired mr sobrero how much mr sobrero was paid or who paid mr sobrero for his appraisal the record is also unclear as to whether the van was still in petitioners’ possession at the time of its appraisal by mr sobrero mr sobrero’s stated appraisal qualifications include years as a craftsman in metal finishing and paint restoration years as a licensed automotive dealer in california years as owner-operator of an automotive shop years as owner-manager petitioner testified that the van was driven between big_number and big_number miles a year in petitioners’ furniture business on their joint federal_income_tax return petitioners indicated that in petitioners drove the van big_number miles of an automotive leasing and rental business and certification in the international automotive appraisers association mr sobrero’s appraisal of petitioners’ van consisted of a visual inspection mr sobrero however did not take into account in his appraisal the mileage of the van on date weeks after receiving the donated van from petitioners the van was sold at auction by the vehicle donation processing center inc for dollar_figure negligence_penalty and petitioners’ three trusts during and petitioners were engaged in the wholesale furniture business in nevada and northern california for more than a decade before petitioners operated their furniture business as a corporation called nhuss inc in petitioners dissolved nhuss inc and began operating their furniture business through a_trust called the nhuss trust in a brochure distributed by national trust service nts founded and promoted by one roy fritz nts claimed that taxpayers could with their custom designed nts trust document regain their inalienable rights and freedoms by attending an nts workshop where they would learn to create their own trusts that purportedly would protect taxpayers’ assets while lowering or eliminating their tax_liabilities petitioners paid approximately dollar_figure to attend the nts workshop mr fritz claimed to be a lawyer and world authority on complex trusts petitioner did not seek a second opinion regarding the legitimacy of nts or its trust services petitioner did not investigate mr fritz’s background or attempt to confirm mr fritz’s qualifications petitioner did not consult his personal accountant about nts’s proposal that he establish trusts as a means to protect assets and reduce tax_liabilities petitioners did not research nts instead in addition to mr fritz petitioners relied on information provided to them by representatives of nts and by other purported clients of nts other than nts’s promotional materials petitioners did not receive any written advice such as a written opinion from an attorney regarding the promotional materials received from nts on date pursuant to information received by petitioners at the nts seminar petitioners formed rj pendergraft trust using a_trust indenture notarized by an nts employee petitioner was the grantor and petitioners were named trustees of rj pendergraft trust on date two additional trusts nhuss trust and in god we trust were formed using declarations of trust notarized by an nts employee which declarations were prepared by nts nhuss inc was grantor and petitioners were named trustees of nhuss trust nhuss trust was grantor and petitioners were named trustees of in god we trust upon the formation of nhuss trust nhuss inc purportedly contributed all of its assets relating to petitioners’ furniture business to nhuss trust it is unclear what if any assets were purportedly contributed to rj pendergraft trust and to in god we trust on date petitioners reported to respondent their status as trustees of the above three trusts on separate form sec_56 notice concerning fiduciary relationship for and petitioners’ joint individual federal_income_tax returns and the three trusts’ federal_income_tax returns were prepared by sam fung a k a fong purportedly a certified_public_accountant in connection with the preparation of their joint federal_income_tax returns petitioners provided to mr fung check registers relating to petitioners’ furniture business along with a summary of the various related expenses eg cost_of_goods_sold and transportation petitioners reported on their joint federal_income_tax returns for and nominal wages as taxable_income which after petitioners’ personal exemptions was reduced to zero taxable_income and resulted in no tax_liability being reported on petitioners’ joint individual federal_income_tax returns for and on trust federal_income_tax returns for and filed with respondent on behalf of nhuss trust the income of the furniture business was reported and improper deductions were claimed for purported distributions to the other two trusts rj pendergraft trust and in god we trust and for alleged business_expenses relating to petitioners’ furniture business all of which offset nhuss trust’s reported income and resulted in no tax_liability being reported on nhuss trust’s tax returns on the and trust federal_income_tax returns of rj pendergraft trust and in god we trust various improper deductions were claimed for business and personal expenses that offset the trusts’ reported income and that resulted in no tax_liability being reported the following schedules summarize the gross_income taxable_income loss and tax_liability reported on the above joint individual and trust federal_income_tax returns for and date filed date filed type of return taxpayer trust trust trust joint nhuss trust in god we trust rj pendergraft trust petitioners type of return taxpayer trust trust trust joint nhuss trust in god we trust rj pendergraft trust petitioners reported gross_income dollar_figure big_number big_number big_number taxable_income loss dollar_figure -0- tax_liability -0- -0- -0- -0- reported gross_income dollar_figure big_number big_number big_number taxable_income loss dollar_figure -0- tax_liability -0- -0- -0- -0- on date respondent’s revenue_agent mailed a letter to petitioner joyce pendergraft with respect to an examination of petitioners’ and joint individual federal_income_tax returns which letter included a request for certain books records and documents relating to petitioners’ three trusts and the sale of petitioners’ residence on date petitioners entered into a closing_agreement with respondent in which agreement petitioners agreed in principle that for and the nhuss trust the in god we trust and the rj pendergraft trust would be disregarded for federal_income_tax purposes that the reported income and expenses of the three trusts would be collapsed into petitioners’ income and expenses and that petitioners were liable for the tax deficiencies for and that related to the trusts’ income and expenses being charged to petitioners in the above- referenced date closing_agreement the parties did not finalize or specify the specific amounts of the income and expenses of the trusts that would be charged to petitioners nor did the parties specify the amounts of the deficiencies that would be charged to petitioners we note that in the closing_agreement petitioners entered into with respondent petitioners appear to have agreed that they would be liable for penalties relating to the collapse of the income and expenses of the three trusts into petitioners’ income and expenses however in the trial stipulation the parties stipulate that petitioners’ liability for these penalties is still in issue and the parties have briefed this issue we continued in november of a second request was made by respondent for petitioners’ books_and_records during respondent’s audit examination petitioners did not provide to respondent the requested books_and_records on date respondent mailed to petitioners separate notices of deficiency for and with respect to nhuss trust rj pendergraft trust and in god we trust in the notices of deficiency respondent determined among other things that in and various claimed deductions eg deductions relating to purported distributions made between the trusts and business_expense deductions relating to the furniture business were not properly substantiated that in and rental income was not reported and that in and various charitable deductions including the charitable deduction for the donation of the van claimed by rj pendergraft trust were not properly substantiated also on date respondent mailed to petitioners a notice_of_deficiency for and relating to petitioners’ joint individual federal_income_tax liabilities respondent determined among other things that for and the trusts’ income and expenses were to be collapsed into petitioners’ income and expenses and that for petitioner sec_4 continued treat petitioners’ liability for the negligence_penalty with respect to the tax adjustments relating to the three trusts as still in issue realized dollar_figure in taxable capital_gain on the sale of their residence during the trial of these consolidated cases involving both petitioners and the trusts the parties stipulated the specific amounts that were to be collapsed from the trusts’ reported income and expenses into petitioners’ income and expenses as follows trust income and expenses to be charged to petitioners nhuss trust income in god we trust income adjustment rental income cost_of_goods_sold commission expense car and truck expense meals and entertainment expense travel expense home_office expense amount dollar_figure big_number big_number big_number big_number big_number big_number in the notice_of_deficiency respondent’s calculation of petitioners’ gain on the sale of their residence was based on a cost of dollar_figure and due to the failure of petitioners to provide their books_and_records improvements of only dollar_figure for a total cost_basis of dollar_figure the sale price of dollar_figure less the dollar_figure cost_basis less the dollar_figure exemption equals the dollar_figure in capital_gain computed by respondent in the notice_of_deficiency once petitioners prior to the scheduled trial herein provided their books_and_records to respondent respondent agreed to an increase in petitioners’ cost_basis in the residence from dollar_figure to dollar_figure trust income and expenses to be charged to petitioners nhuss trust income in god we trust income adjustment ordinary recapture_income rental income cost_of_goods_sold gross_income adjustment commission expense car and trust expense home_office expense meals and entertainment expense travel expense charitable deduction amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number at trial respondent stated that the parties agreed that petitioners’ car and truck expenses in were dollar_figure the parties however stipulated in writing that the car and truck expenses were dollar_figure and we use the stipulated amount the parties’ stipulation does not separately identify any income and expenses of rj pendergraft trust that are to be charged to petitioners we understand however that the income and expenses of rj pendergraft trust were appropriately collapsed into petitioners’ income and expenses and are reflected in the above figures burden_of_proof opinion generally under sec_7491 the burden_of_proof relating to factual issues relevant to an individual’s tax_liability may shift from the taxpayer to respondent where the taxpayer has credible_evidence to substantiate the item in question has maintained appropriate records relating thereto and has cooperated with reasonable requests by respondent for information relating to the item in question sec_7491 and rule a petitioners’ failure to cooperate with respondent during the audit of the tax years at issue precludes a shift in the burden_of_proof from petitioners to respondent with respect to the factual issues before us sec_7491 further during respondent’s audit petitioners failed to provide books_and_records relating to the cost_basis in their residence and petitioners failed to produce credible_evidence with regard to the value of the van see infra generally for purposes of sec_7491 later cooperation by taxpayers will not act to cure prior noncooperation at examination or appeals h conf rept pincite 1998_3_cb_747 the burden_of_proof with respect to the amount of gain petitioners realized on the sale of their residence and the amount of petitioners’ charitable deduction relating to the van is not shifted to respondent and remains on petitioners gain on sale of petitioners’ residence for under sec_61 and sec_1001 gain on the sale or disposition of a personal_residence is included in gross_income subject_to an exclusion for married taxpayers filing joint tax returns of up to dollar_figure sec_121 and b the basis_of_property is determined by its cost sec_1012 gandy v commissioner tcmemo_1997_532 affd 199_f3d_440 5th cir respondent contends that petitioners have failed to substantiate a cost_basis in their residence above the dollar_figure determined by respondent at trial and that petitioners therefore in realized dollar_figure in capital_gain on the sale with one exception noted below we regard all of the costs petitioners claim in excess of the dollar_figure allowed by respondent as not sufficiently substantiated we do allow petitioners an increase of dollar_figure in their cost_basis to reflect additional swimming pool improvement costs that are reflected in petitioners’ contemporaneous_records appendix b respondent himself has allowed all of the other costs reflected in appendix b and evidence relating to the swimming pool is as credible as the evidence relating to the other items allowed by respondent we believe petitioners’ contemporaneous_records appendix b substantiate a dollar_figure increase in the cost_basis of the swimming pool to a total swimming pool cost of dollar_figure the following schedule reflects our findings with regard to petitioners’ cost_basis in the residence at the time of its sale in the sale price of dollar_figure less the dollar_figure cost_basis respondent allows less the dollar_figure exemption equals dollar_figure in capital_gain residence cost_basis purchase_price improvements residence swimming pool second story addition interior remodeling exterior alarm closing costs total amount dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure we calculate petitioners’ taxable gain on the sale of the residence in to be dollar_figure dollar_figure sale price less dollar_figure cost_basis less dollar_figure exemption equals dollar_figure capital_gain charitable deduction for value of van generally under sec_170 a deduction is allowed for charitable_contributions made within the year see sec_1_170a-1 income_tax regs the regulations state that the amount to be allowed for a charitable_contribution of property other than money is to be the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs generally the best evidence of fair_market_value is an actual sale of the property in an arm’s-length transaction within a reasonable_time before or after the valuation_date 104_tc_584 affd 142_f3d_442 9th cir six weeks after petitioners donated the van petitioners’ van was sold for an amount almost dollar_figure less than mr sobrero’s appraisal in his appraisal mr sobrero failed to account for the mileage of the van which mileage based on petitioner’s testimony would have been approximately big_number miles on the evidence before us we conclude that the fair_market_value of petitioners’ van on the date of its donation for purposes of the claimed charitable_contribution_deduction was its dollar_figure sale price in december of sec_6662 negligence_penalty under sec_6662 a penalty is imposed on any portion of an underpayment_of_tax required to be shown on a return that is attributable to negligence or to disregard of the rules or regulations sec_6662 respondent has asserted the negligence_penalty against petitioners with respect to the adjustments collapsing the reported income and expenses of the three trusts into petitioners’ income and expenses the gain on the sale of petitioners’ residence and the donation of the van we note that the american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1632 effective for years beginning after added a provision in sec_170 generally limiting a taxpayer’s charitable deduction relating to a donation of a vehicle to the actual sales_price of the vehicle when sold by the donee organization sec_170 for purposes of sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and disregard includes any careless reckless or intentional disregard sec_6662 drum v commissioner tcmemo_1994_433 affd without published opinion 61_f3d_910 9th cir under sec_7491 respondent bears the burden of production with respect to the sec_6662 penalty see also rule a if however respondent satisfies his burden of production the taxpayer continues to have the burden_of_proof with respect to imposition of this penalty rule a 116_tc_438 respondent has satisfied his burden of production under sec_7491 because petitioners have conceded that they are liable for increased tax_liabilities relating to the collapse of the trusts and because we have found that petitioners understated the amount of gain they realized on the sale of their residence and overstated the amount of their charitable deduction with respect to the van petitioners unreasonably relied on nts and mr fritz in establishing the three trusts on unsubstantiated costs with regard to the gain on the sale of the residence and on an appraisal that was not credible with regard to the value of the van under the circumstances we find that petitioners’ underpayments of federal income taxes for and were due to negligence and that petitioners are liable for the sec_6662 negligence_penalty for and with respect to the adjustments relating to the three trusts to the gain on the sale of petitioners’ residence and to the donation of the van we have considered all arguments made herein and to the extent not addressed we conclude that they are without merit or are irrelevant to reflect the foregoing decisions will be entered under rule appendix a improvements and costs reflected on building permits obtained by petitioners category of improvement residence swimming pool second story addition interior remodeling date permit no p0057485 cost dollar_figure big_number big_number unknown total dollar_figure description improvements swimming pool second story plumbing appendix b improvements and costs reflected in contemporaneous_records maintained by petitioners relating to improvements made to the residence category of improvement swimming pool pool cement wrought iron fence cost dollar_figure dollar_figure dollar_figure interior remodeling plumbing wallpaper and paint curtains and curtain rods garage storage miscellaneous improvements dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure exterior landscaping cabana shed and lighting outside fence dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure appendix c improvements and costs testified to at trial without supporting documentation category of improvement installed alarm system cost dollar_figure big_number swimming pool swimming pool and spa cement deck wrought iron fence replaced wrought iron fence solar panels replaced solar panels dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number second story addition added second story stairs plumbing dollar_figure big_number interior remodeling re-carpeted three times master bedroom bathrooms kitchen remodel plumbing repairs soft water system re-tiled master bathroom shower replaced water heater two times etc chair molding hallways crown molding living and dining rooms dollar_figure big_number big_number big_number big_number big_number big_number exterior plants flower beds replaced gutters storage shed roof second storage shed replaced sidewalk replaced garage door backyard electrical lighting added door from garage to yard side yard electrical garage exterior lighting replaced roof shutters replaced redwood fence two times dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure appendix d additional improvements and costs agreed to by respondent category of improvement alarm cost dollar_figure swimming pool solar interior remodeling garage cupboards dining molding shutters dollar_figure dollar_figure dollar_figure big_number big_number exterior shutters trees exterior total dollar_figure big_number total dollar_figure
